Title: To Alexander Hamilton from John H. Buell, 4 November 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington Monday Novr. 4th. 1799—
          
          There has not any of the Officers Orderd to this State to be under my Command Arrived nether have I had any information from either of them—I have seene Mr. Jones and Mr. Leverit the princible Contractors for this State, and with them have made the arrangments for Recruiting
          I am Sir with great Respect Your Huml Servt
          
            John H. Buell Major
            2d. Regt. Infantry
          
          Major Genl. Hamilton
        